DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a voltage lock out protection circuit, wherein the voltage lock out protection circuit comprises a third high temperature (HT) transistor, wherein the third high temperature (HT) transistor compares a supplied positive gate voltage to a selected under voltage lock out reference voltage and loses base current when the supplied positive gate voltage falls under the under voltage lock out reference voltage, whereby an under voltage lock out fault signal is generated; a final fault detection circuit comprising a plurality of transistors, wherein the final fault detection circuit generates a single fault signal for the high temperature (HT) gate driver by combining the overcurrent fault status signal with the under voltage lock out fault signal; a pulse transformer, wherein the pulse transformer comprises a first PWM transistor and a second PWM transistor for receiving and conditioning pulse width modulator (PWM) signals, wherein a PWM signal can be selected for a desired mode of operation; further high temperature (HT) transistors for shifting magnitude of the PWM signal to produce a level shifted PWM signal and for conditioning voltage level of the single fault signal; further diodes through which the level shifted PWM signal and single fault signal are coupled to produce a final gate signal; and a push-pull buffer circuit that drives the SiC MOSFET using the final gate signal as called for in claim 1.  Therefore, claims 1-4 are presently allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/10/2021